

117 S434 IS: Iran Diplomacy Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 434IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Markey (for himself, Ms. Warren, Mr. Sanders, Ms. Duckworth, Mr. Leahy, Mrs. Feinstein, Mr. Murphy, Ms. Baldwin, Mrs. Murray, Mr. Van Hollen, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo seek a diplomatic resolution to Iran's nuclear program, and for other purposes.1.Short titleThis Act may be cited as the Iran Diplomacy Act of 2021.2.FindingsCongress makes the following findings:(1)On July 14, 2015, the People's Republic of China, France, Germany, Russia, the United Kingdom, the United States, the European Union, and Iran agreed to the Joint Comprehensive Plan of Action (JCPOA).(2)When all parties fully implemented the JCPOA, it had increased the amount of time it would take Iran to acquire enough fissile material for one nuclear weapon, from approximately two to three months to at least one year, if Iran made the political decision to take such an action.(3)The JCPOA blocked Iran’s uranium, plutonium, and covert pathways to a nuclear weapon, in the period when all sides had fully implemented their commitments, in part by—(A)imposing verifiable limits on Iran’s uranium enrichment and plutonium production capabilities;(B)reducing the number of Iran’s installed centrifuges by two-thirds; and(C)permitting the International Atomic Energy Agency (IAEA) to monitor and verify all stages of Iran’s nuclear fuel cycle to include requesting short-notice access to verify the non-diversion of declared material and absence of undeclared nuclear material and activities in Iran, consistent with its provisional implementation of the Additional Protocol to its IAEA Comprehensive Safeguards Agreement.(4)The 2018 Department of State Compliance Report concluded, Tehran’s adherence to these commitments will hinder its ability to produce a nuclear weapon even after the time-bound provisions of the deal expire, helping to ensure that its nuclear program remains exclusively peaceful in nature.(5)On January 29, 2019, Director of the Central Intelligence Agency (CIA) Gina Haspel, testified before the Select Committee on Intelligence of the Senate that at the moment, technically they [Iran] are in compliance, with the JCPOA.(6)On January 29, 2019, Director of National Intelligence Dan Coats issued a worldwide threat assessment, which observed that the United States [does] not believe that Iran is currently undertaking the key activities we judge necessary to produce a nuclear device and Iran’s continued implementation of the JCPOA has extended the amount of time Iran would need to produce enough fissile material for a nuclear weapon from a few months to about one year.(7)On May 8, 2018, President Donald J. Trump announced the United States unilateral abrogation of the JCPOA, and announced that the United States would re-impose all of its sanctions that it had lifted after Iran verifiably met its nuclear-related commitments under the agreement on its implementation day of January 16, 2016.(8)The United States abrogation of the JCPOA is a violation of its commitments under the agreement and threatened United States relations with European allies, whose cooperation is necessary to counter Iran’s malign influence in the Middle East. (9)Prior to Iran’s first breach of the JCPOA on May 8, 2019, quarterly reports from the IAEA Board of Governors Reports found that since implementation day, on January 16, 2016, Iran’s nuclear program was consistent with the JCPOA's restrictions.(10)Following the removal of nearly all remaining waivers to United States nuclear-related sanctions on May 2, 2019, the Government of Iran committed a series of concerning, but reversible, breaches of its commitments under the JCPOA, including by—(A)exceeding the allowable stock of low-enriched uranium and heavy water;(B)exceeding the allowable number of installed centrifuges at its Pilot Fuel Enrichment Plant;(C)enriching uranium at the Fordow Fuel Enrichment Plant;(D)exceeding the permitted Low Enriched Uranium (LEU) enrichment level of 3.67 percent of the Uranium U–235 isotope and by enriching up to 20 percent; and(E)beginning production of uranium metal;(11)Since the full re-imposition of United States nuclear-related sanctions in 2019, the Government of Iran has also engaged in a series of escalatory actions outside its nuclear program that have put the United States Armed Forces, diplomats, and strategic partners at risk and have heightened the threat of an armed conflict with Iran.(12)Tensions with Iran reached a high-point following the unauthorized United States strike against Iranian General Qassem Soleimani on January 3, 2020, and an Iranian ballistic missile strike on January 7, 2020, on two United States bases in Iraq, which left 110 United States service members with traumatic brain injuries. (13)On January 5, 2020, Iran announced that it would no longer comply with the limits of the JCPOA, while also noting that it would not take the escalatory step of withdrawing from the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow, July 1, 1968 (NPT), which commits Iran to IAEA safeguards and obligates it to not obtain a nuclear weapon.(14)On December 21, 2020, the foreign ministers of each of the remaining parties to the JCPOA affirmed their continued commitment to preserve the agreement, and called for the full and effective implementation of the JCPOA by all parties, heralding it as significant achievement of multilateral diplomacy that contributes to regional and international security.(15)Congressional review of the JCPOA under the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201) is already complete, and that Act still provides a meaningful role for congressional oversight of the JCPOA through its reporting requirements that assess Iran’s ongoing compliance with the agreement.(16)During Secretary of State Antony Blinken’s January 19, 2021, nomination hearing before the Committee on Foreign Relations of the Senate, he testified that President Joseph R. Biden’s position is that if Iran returns to compliance with the JCPOA, we would do the same thing and then use that as a platform, working with our allies and partners to build a longer and stronger agreement to also capture some of the other issues that need to be dealt with regard to missiles, with regard to Iran's activities and destabilizing activities in the region.3.Statement of policyIt is the policy of the United States as follows:(1)Full implementation of the Joint Comprehensive Plan of Action (JCPOA) would represent a meaningful step to both preventing an Iranian nuclear weapon and a costly future armed conflict.(2)The United States and Iran should promptly return to full compliance with all of their commitments under the JCPOA.(3)After such time that all sides return to their commitments under the JCPOA, the United States should lead international efforts to—(A)strengthen the restrictions Iran’s on ballistic missile program and counter the proliferation of such technology to other countries and actors;(B)address the sunset of select provisions of the JCPOA and other elements of the agreement that merit strengthening; and(C)advance any other diplomatic measures that promote United States, regional, and international security.(4)The United States should reaffirm its commitment to United Nations Security Resolution 2231 (2015).(5)Through implementation of the President’s January 21, 2021, National Security Memorandum -1, and other steps, the United States will better foster an environment in which financial institutions and entities can make practical use of existing exemptions and mechanisms allowing for the sale of agricultural commodities, food, medicine, and medical devices to Iran, and help Iran battle the COVID–19 pandemic. 